FILED
                                                                                                         October 10.2016

                                                                                                         TN C OURT OF
                                                                                                    W ORKIRS' CO]!.IPlNSATION
                                                                                                            CLAIMS




                TENNESSEE BUREAU OF WORKERS' COMPENSATION
                  COURT OF WORKERS' COMPENSATION CLAIMS
                               AT MEMPHIS

RUEBEN V. HILL,                                            )    Docket No.: 2016-08-0007
          Employee,                                        )
v.                                                         )
KROGER                                                     )    State File Number: 101140-2015
                  Employer,                                )
And                                                        )
SEDGWICK CMS, INC.,                                        )    Judge Amber E. Luttrell
        Insurance Carrier.                                 )


        EXPEDITED HEARING ORDER DENYING REQUESTED BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on
September 15, 2016, upon the Request for Expedited Hearing filed by Rueben Hill
pursuant to Tennessee Code Annotated section 50-6-239 (2015). The present focus of this
case is whether Mr. Hill gave proper notice of a work-injury and whether he sustained an
injury arising primarily out of and in the course and scope of his employment. For the
reasons set forth below, the Court holds Mr. Hill did not come forward with sufficient
proof establishing he is likely to prevail at a hearing on the merits on the focal issues and
denies his request for medical and temporary disability benefits. 1

                                               History of Claim

       Beginning November 10, 2014, Mr. Hill worked for Kroger Distribution Center in
Memphis, Tennessee as a perishable order selector. This claim involves an alleged work-
related injury to Mr. Hill's hands and arms on March 2, 2015. 2 Kroger asserted it did not
receive notice of an alleged work-related injury until December 10, 2015. (Ex. 2.) It
subsequently denied the claim on January 12, 2016, contesting proper notice and lack of

1
  A complete listing of the technical record and exhibits admitted at the Expedited Hearing is attached to this Order
as an appendix.
2
  The Court notes discrepancies regarding the date of injury. At the hearing, Mr. Hill testified the injury occurred on
March 2, 2015. However, the PBD lists a March 3, 2015 date of injury; the DCN lists an April 20, 2015 date of
injury; and the REH lists a May 1, 2015 date of injury.

                                                          1
medical proof supporting a work-related injury. (Ex. 3.)

       In support of his claim for workers' compensation benefits, Mr. Hill, a self-
represented litigant, provided the following testimony:

        Mr. Hill's job consisted of pulling orders at a rapid pace. He worked eight-hour
shifts, and sometimes ten-hour shifts. He lifted anywhere from fifty to seventy-five
pounds of perishable food products in performing this position. He considered the lifting
requirement of his job to be very heavy. After working on March 2, 2015, Mr. Hill woke
the next morning feeling that his "hands were on fire." Consequently, he sought treatment
at the emergency room at Baptist Memorial Hospital. The emergency room record was
not admitted into evidence; however, Mr. Hill submitted a work slip reflecting his visit on
March 3 and stating he may return to work on March 5. (Ex. 7.)

        Mr. Hill testified he returned to work to submit his off work slip and speak to John
Gibson, Kroger's Safety Manager. The parties dispute the timing and substance of the
conversation between Mr. Hill and Mr. Gibson. According to Mr. Hill, he went to the
facility and "let Mr. Gibson know." Mr. Gibson looked at his hands and drove him in a
cart to the facility's wellness center where a nurse examined his hands. Mr. Gibson told
Mr. Hill he did not know "if his hands would quality for workers' comp." Mr. Hill stayed
off work approximately one month and sought unauthorized treatment for his symptoms.

       Mr. Hill further testified at the Expedited Hearing that he had conversations with
Janet Patrone and Jacqueline Moore in Kroger's Human Resources department requesting
enrollment in Kroger's health insurance so he might obtain treatment for a pre-existing
shoulder injury from high school and a dental problem. He denied seeking health
insurance for his alleged work-injury. However, Mr. Hill testified by affidavit that he
gave notice of a work-injury to his wrist and elbow to Kroger's Human Resources
department, but was never provided a panel of physicians. (Ex. 1.) The parties also
dispute the substance of these conversations.

       The medical records admitted into evidence indicated Mr. Hill sought
unauthorized treatment with Dr. William Knight at Memphis Orthopedic Group on April
24, 2015. (Ex. 6.) He complained of bilateral hand pain and reported trouble for four
months. Specifically, Mr. Hill reported symptoms of numbness and tingling. Following
an examination, Dr. Knight diagnosed bilateral carpal tunnel syndrome and ordered an
EMG of both upper extremities, which was negative for carpal tunnel and positive for left
cubital tunnel syndrome. For treatment, Dr. Knight ordered physical therapy.

       On May 5, Mr. Hill saw Julie Dixon, an occupational therapist at Memphis
Orthopedic Group. !d. He gave Ms. Dixon a history of symptoms developing over the last
four months. Ms. Dixon noted, "He noticed after work he would have burning sensation
in hands/wrists/elbows." Id. Ms. Dixon further noted:

                                             2
         He states he has not been working due to his injuries. He states it is not
         work related injury-MD has released him to light duty but HR at work
         won't honor light duty since he is not under we so they have advised him
         at his work to seek out disability in the interim.

/d.

Mr. Hill further reported he enjoyed weightlifting and boxing, but was doing neither "at
that time." Mr. Hill returned to Ms. Dixon for therapy complaining of triggering type
symptoms in the "right LF and left RFILF more so."3 /d. Ms. Dixon commented, "Patient
continues to have somewhat vague complaints." Mr. Hill continued therapy for his trigger
finger and hand complaints, and on May 21, he informed Ms. Dixon that he was better
and his only residual issue was triggering on the left. She noted, "He desires to R TW and
also to have his "triggering" resolved." /d.

       Mr. Hill returned to Dr. Knight on May 29, and reported improvement in his
numbness following a cubital tunnel injection, but complained of triggering in his third
and fourth fmgers. Dr. Knight diagnosed trigger fmger and took Mr. Hill off work from
April23 through May 28. Upon a return visit on June 9 for left arm pain and parasthesias
in his little finger, Dr. Knight diagnosed ulnar nerve compression and scheduled
decompression surgery. Dr. Knight performed surgery on Mr. Hill's left arm on June 17.
Specifically, he performed a left cubital tunnel release with decompression of the ulnar
nerve. (Ex. 9.) Dr. Knight opined Mr. Hill would be off work four to six weeks post-
surgery.

       During his follow up treatment, Mr. Hill noted improvement in the parasthesias in
his hand until July 21, when he reported working out with kettle balls that made his
elbow sore. (Ex. 6). Dr. Knight treated him with pain medication, injections in the elbow,
and trigger finger injections in the third and fourth fingers on the left hand. /d.

       Mr. Hill continued treating with Dr. Knight through December 2015. Throughout
his treatment, he complained of intermittent popping of his left ulnar nerve over the
medial epicondyle and continued triggering of his third and fourth fingers. /d. Based
upon his ongoing symptoms, Dr. Knight recommended a second surgery with trigger
finger release and medial epicondyle excision. Mr. Hill's surgery scheduled on January 6,
2016, was canceled because Mr. Hill could not afford the surgery.

       Mr. Hill admitted into evidence documentation from MetLife indicating he drew
short-term disability from Kroger from April 24 through July 28. (Ex. 10.) Mr. Hill no

3
  The Court understood "right LF" to mean the right little finger and "left RF/LF" to mean the left ring finger and
little finger.

                                                          3
longer works for Kroger; he has since worked as a groundskeeper for six-months through
a temporary staffing service. Mr. Hill testified the staffing service fired him because he
could not perform the lifting requirements of the job. He subsequently applied for retail
sales jobs, but was not hired. Mr. Hill stated he can no longer physically do what he used
to do because of pain in his left elbow extending up to his neck. Mr. Hill wears a brace on
his left arm to assist him with nerve pain. He currently works as a groundskeeper at the
apartment complex where he resides.

        Mr. Hill acknowledged his hobbies of weightlifting and boxing. However, he
testified he reduced his boxing to one thirty-minute session every two or three weeks
after he started working at Kroger and denied his injuries resulted from his weightlifting
and boxing activities. He testified he currently cannot do more than five or six push-ups
without pain in his left arm.

       For its case, Kroger offered the testimony of Janet Patrone, Jacqueline Moore, and
John Gibson. The details of their testimony concerning notice of a work injury differ in
significant ways from Mr. Hill's testimony.

                               Testimony ofJanet Patrone

       Janet Patrone works in human resources at Kroger's Distribution Center. Among
other duties, Ms. Patrone assists newly hired employees with determining eligibility for
health insurance. Ms. Patrone testified Mr. Hill came to see her to sign up for health
insurance. He had moved and not received the necessary paperwork to enroll. Ms.
Patrone assisted Mr. Hill by communicating with the benefits department to sign him up
for insurance. She testified Mr. Hill never reported a work-injury to her.

       Ms. Patrone further testified to a conversation she overheard between Mr. Hill and
Ms. Moore, Kroger's human resources manager. Ms. Patrone explained she and Ms.
Moore share an office and their desks are in close proximity to each other. She overheard
Mr. Hill talking to Ms. Moore about his hands and stating his problems dated back to
before he started working at Kroger in November 2014.

                             Testimony ofJacqueline Moore

        Jacqueline Moore, Kroger's HR Manager, testified Mr. Hill came to her in April
2015, seeking help with obtaining health insurance and short-term disability. He told Ms.
Moore his "hands and arms were hurting at times and the problems pre-dated his
employment at Kroger." She assisted Mr. Hill with short-term disability (STD)
paperwork. Ms. Moore confirmed MetLife, Kroger's third-party administrator for STD
insurance, would not approve STD benefits for an employee alleging a work-related
injury. In his application for STD, Metlife asked if his condition was a work-related
injury. Ms. Moore stated that had he answered yes, then MetLife would have denied STD

                                            4
benefits. However, Mr. Hill's STD benefits were approved. Finally, Ms. Moore testified
consistently with Ms. Patrone that Mr. Hill never reported to her that his condition with
his hands and arms was related to a work-injury at Kroger.

                                        Testimony ofJohn Gibson

       John Gibson currently works in inventory replenishment as a buyer for Kroger in
Cincinnati. However, at all times relevant to this claim, he worked in Memphis'
distribution center as the Safety Manager.

       Concerning the alleged injury, Mr. Gibson testified Mr. Hill first approached him
on April23, 2015, concerning his hands and arms. In that conversation, Mr. Hill said his
hands hurt and his fingers were tight at work. Based on Mr. Hill's complaints, Mr.
Gibson began filling out accident report paperwork. However, a few minutes into the
conversation, Mr. Hill stated he previously spoke to Ms. Patrone and Ms. Moore
regarding obtaining personal health insurance and requesting short-term disability for this
condition, and that it pre-existed his employment at Kroger. Consequently, Mr. Gibson
stopped the workers' compensation paperwork, did not file a claim, and referred Mr. Hill
back to human resources. However, as a courtesy, Mr. Gibson testified he accompanied
Mr. Hill to the onsite wellness center to see the nurse that day to "check out his hands."
Mr. Gibson advised Mr. Hill that he was not eligible to continue care in the wellness
center since his condition was not a workers' compensation injury.

        Eight months later, Sedgwick, Kroger's third-party administrator for workers'
compensation, contacted Mr. Gibson on December 23, 2015, and notified him that Mr.
Hill's counsel sent correspondence alleging a work related injury. The contact at the
third-party administrator instructed Mr. Gibson to file Mr. Hill's claim. 4 Sedgwick filed
the Notice of Denial after receiving the claim paperwork filed by Mr. Gibson. Between
April 2015 and December 2015, Mr. Gibson did not receive any notification from Mr.
Hill or his counsel that he claimed a work-related injury.

      Mr. Hill filed a Petition for Benefit Determination (PBD) seeking medical and
temporary disability benefits for an injury described as "left hand/fingers" and "ulnar
nerve damage/trigger fingers." (T.R. 1.) The parties did not resolve the disputed issues
through mediation, and the Mediating Specialist filed a Dispute Certification Notice
(DCN) describing the body parts injured as "both hands and wrists." Mr. Hill
subsequently filed a Request for Expedited Hearing.

      At the Expedited Hearing, Mr. Hill asserted that his job duties of lifting fifty to
seventy-five pounds caused an injury to his arms on March 2, 2015. His primary

4
 The Court notes Mr. Hill initially had attorney representation in this claim. His attorney withdrew as counsel on
August 1, 2016.

                                                        5
complaint at the hearing was nerve pain in his left elbow extending up to his neck, which
he causally related to his work injury at Kroger. Thus, he argued he is entitled to workers'
compensation benefits.

        Kroger countered Mr. Hill failed to give proper notice of any work-related injury.
Further, Kroger contended the extensive medical records failed to support a work-related
injury. Finally, Kroger argued the submitted medical records do not support a conclusion
that Mr. Hill sustained an elbow injury.

                        Findings of Fact and Conclusions of Law

        In general, Mr. Hill bears the burden of proof on all prima facie elements of his
workers' compensation claim. Tenn. Code Ann. § 50-6-239(c)(6) (2015); see also
Buchanan v. Car/ex Glass Co., No. 2015-01-0012, 2015 TN Wrk. Comp. App. Bd.
LEXIS 39, at *5 (Tenn. Workers' Comp. App. Bd. Sept. 29, 2015). However, Mr. Hill
need not prove every element of his claim by a preponderance of the evidence at this
Expedited Hearing stage in order to obtain relief. McCord v. Advantage Human
Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9
(Tenn. Workers' Comp. App. Bd. Mar. 27, 2015). Rather, he must come forward with
sufficient evidence from which this court might determine he is likely to prevail at a
hearing on the merits. !d.; Tenn. Code Ann.§ 50-6-239(d)(l) (2015).

                                    Motion to Dismiss

       In this case, Kroger moved for dismissal at the close of Mr. Hill's proof. Because
this Court sits without a jury, it will consider the motion as one for involuntary dismissal
under Tennessee Rule of Civil Procedure 41.02(2), which provides:

      After the plaintiff in an action tried by the court without a jury has
      completed the presentation of plaintiffs evidence, the defendant, without
      waiving the right to offer evidence in the event the motion is not granted,
      may move for dismissal on the ground that upon the facts and the law the
      plaintiff has shown no right to relief.

       In support of its motion to dismiss, Kroger argued that Mr. Hill failed to prove
medical causation because he did not offer any expert medical proof of causation and his
testimony, alone, as a lay witness, is insufficient to prove causation. The Court agrees.
Mr. Hill did not present medical proof in his case in chief supporting medical causation.

       However, at this stage of the proceedings, Mr. Hill need not prove all elements of
his case, including medical causation, by a preponderance of the evidence. Because the
instant case comes to the Court in the posture of an Expedited Hearing, the Court is
required to apply the standard previously stated. Specifically, in order to recover the

                                             6
requested benefits, Mr. Hill must show, based upon the evidence presented at this
Expedited Hearing, that he is likely to prevail at a hearing on the merits. Tenn. Code Ann.
§50-6-239(d)(l) (2015).

       Such being the case, the Court notes the requirement of Tennessee Code
Annotated section 50-6-102(13)(B)(2015) that an employee must show by a
preponderance of the evidence that the employment contributed more than fifty percent
(50%) to the injury has yet to attach to this interlocutory stage of the proceedings. For
now, Mr. Hill is not required to prove by a preponderance of the evidence all elements of
Tennessee Code Annotated section 50-6-212 (2015) when the issues are medical benefits
and temporary disability benefits.

        Accordingly, the Court denies Kroger's motion to dismiss. However, this denial
should not be construed in any way to either obviate the need for adequate proof of
medical causation under the applicable standard at a Compensation Hearing or to prevent
either party from presenting additional evidence at such hearing to reverse or modify this
interlocutory denial of the motion to dismiss. See McCord v. Advantage Human
Resourcing, No. 2014-06-0063 (Tenn. Work. Comp. App. Bd., March 27, 2015) *5.

                              Application ofLaw to Facts

              Having addressed the motion to dismiss, the Court will now analyze the
evidence under the applicable standard of proof. In denying compensability of this claim,
Kroger asserted Mr. Hill failed to give proper notice of a work-related injury. For the
following reasons, the Court agrees.

       Tennessee Code Annotated section 50-6-201(a)(2015) requires "every injured
employee" to "immediately upon the occurrence of an injury, or as soon thereafter as is
reasonable and practicable," to provide written notice of an injury to an employer who
does not have actual notice. If the employee fails to do so within thirty days, "no
compensation shall be payable." !d. The notice must "state in plain and simple language
... the time, place, nature, and cause of the accident resulting in injury." Tenn. Code
Ann. § 50-6-201(a)(2)(2015). Our Appeals Board explains the reason for the notice
requirement as follows:

      The notice requirement contained in section 50-6-201 exists so that an
      employer will have an opportunity to make a timely investigation of the
      facts while still readily accessible, and to enable the employer to
      provide timely and proper treatment      for    an    injured    employee.
      Consequently, the giving of statutory notice to the employer is an absolute
      prerequisite to the right of an employee to recover compensation under
      the workers' compensation law. When lack of notice is raised as a
      defense, the burden is on the employee to show that notice was given,

                                            7
       the employer had actual notice, or the failure to give notice was reasonable
       under the circumstances.

       Hosford v. Red Rover Preschool, No. 2014-05-0002, 2014 TN Wrk. Comp.
       App. Bd. LEXIS 1, at* 15 (Tenn. Workers' Comp. App. Bd. Oct. 2, 2014)

        Guided by this authority, the Court first notes the alleged date of injury is unclear
given the inconsistent dates of injury asserted throughout the claim. The PBD lists a
March 3, 2015 date of injury; the DCN lists an April 20, 2015 date of injury; and the
REH lists a May 1, 2015 date of injury. Despite the discrepancies in the documentation,
Mr. Hill unequivocally testified at the Expedited Hearing that he sustained the injury on
March 2, 2015 from his work duties. He testified his "hands were on fire" the following
morning, which led him to the emergency room on March 3. Although Mr. Hill admitted
into evidence an off-work slip from Baptist Memorial Hospital confirming an emergency
room visit on March 3, the Court finds the note fails to support Mr. Hill's claim that he
sought treatment for a work-related injury sustained on March 2. In fact, the note is silent
as to the reason for the visit.

       Like the date of injury, the Court also fmds Mr. Hill testified inconsistently
concerning when he gave notice of a work injury. At the outset, the Court finds there was
no proof that Kroger had actual notice of any March 2 injury. Likewise, there was no
proof of written notice to Kroger within thirty days of the alleged March 2 injury.
Therefore, the Court considers whether Mr. Hill met his burden of proof by providing a
"reasonable excuse" for this failure and whether Kroger suffered prejudice by his failure
to give proper written notice.

       Mr. Hill testified by affidavit he gave notice when he "notified Kroger Human
Resources about [his] work-related wrist and elbow injury, but was never provided with a
panel of physicians for treatment of [his] work-related injury." However, at the Expedited
Hearing, Mr. Hill testified he only spoke to Ms. Patrone and Ms. Moore in human
resources regarding his need for insurance for a prior shoulder injury from high school
and a dental problem. The only other proof offered by Mr. Hill concerning verbal notice
was his testimony that he went to see Mr. Gibson at the facility shortly after his March 2
injury and "let Mr. Gibson know." However, he failed to testify as to what specifically he
told Mr. Gibson.

        Contrary to Mr. Hill's testimony, Ms. Patrone, Ms. Moore, and Mr. Gibson all
testified consistently that Mr. Hill did not report any work-related injury to them. Rather,
he told them his condition with his hands pre-existed his employment at Kroger. The
Court finds the testimony of Kroger's witnesses more persuasive and supported by the
evidence. The Court further finds Mr. Hill did not speak to Mr. Gibson concerning any
hand complaints until April 23, 2015, more than thirty days after Mr. Hill testified he
sustained an injury on March 2, and in that conversation he did not notify Mr. Gibson of

                                             8
an alleged work-related injury. Mr. Gibson candidly and credibly testified that Mr. Hill
complained his hands were hurting and his fingers were tight, which prompted him to
begin drafting an accident report. However, Mr. Gibson discontinued the accident report
process only after Mr. Hill informed him that he was working with Ms. Patrone and Ms.
Moore to obtain personal health insurance and short term disability for his condition
because it pre-existed his employment at Kroger. The Court finds it reasonable to
conclude by Mr. Gibson's actions that he would have initiated a workers' compensation
claim had Mr. Hill not specifically advised him his hand and arm conditions were not
work-related.

       Moreover, the Court finds Mr. Hill's statement to his own physical therapist, Ms.
Dixon, that his injury was not work-related, and his actions in filing for short-term
disability further supports the employer's testimony. Thus, the Court holds Mr. Hill failed
to provide notice or satisfy his burden to show his failure to give notice was reasonable
under the circumstances.

       The Court further finds Kroger was prejudiced by the failure to give proper notice
of a work injury since Mr. Hill incurred the expense of unauthorized treatment, including
surgery, over the course of nine months.

      Although Mr. Hill did not specifically articulate a gradually-occurring injury at the
Expedited Hearing, the Court notes such an argument was previously raised in a position
statement by Mr. Hill's former counsel. Moreover, Mr. Hill described how his injury
occurred in the PBD as "pulling and lifting 50 lbs. to 100 lbs. daily for 8 or more hours,"
and Mr. Hill testified at the hearing to "wear and tear" to his body from his lifting duties
at work. Thus, the Court will address it as an alternative argument. Tennessee Code
Annotated section 50-6-201(b) (2015) provides:

       In those cases where the injuries occur as the result of gradual or
       cumulative events or trauma, then the injured employee ... shall provide
       notice of the injury to the employer within thirty (30) days after the
       employee:

       ( 1) Knows or reasonably should know that the employee has suffered a
            work related injury that has resulted in permanent impairment; or
       (2) Is rendered unable to continue to perform the employee's normal work
            activities as the result of a work-related injury and the employee knows
            or reasonably should know that the injury was caused by work-related
            activities.

       Thus, employees who suffer gradually-occurring injuries are relieved from the
notice requirement until they know or reasonably should know that their injury was
caused by their work and that the injury has either impaired them permanently or has

                                             9
prevented them from performing normal work activities. Banks v. United Parcel Serv.,
Inc., 170 S.W.3d 556, 561 (Tenn. 2005).

       Mr. Hill testified he was unable to work as a result of his alleged work-related
injury on March 3, when he sought treatment at an emergency room and was taken off
work. Thus, to the extent that Mr. Hill alternatively contends he suffered a gradually-
occurring injury, the Court finds he still failed to provide proper notice within thirty days
of March 3, when he testified he could not work as a result of his alleged work injury.

       In sum, the Court holds as a matter of law that Mr. Hill is not likely to prevail at a
hearing on the merits regarding notice. Accordingly, Mr. Hill's request for medical and
temporary disability benefits must be denied.

        Finally, had Mr. Hill proven he was likely to prevail at a hearing on the merits
establishing sufficient notice, the Court further finds there was no proof admitted into
evidence supporting medical causation at this interlocutory stage. The only medical
record submitted that mentioned work-relatedness was Ms. Dixon's PT note of May 5,
where she documented that Mr. Hill reported his condition was not work related. Because
Mr. Hill has not proven medical causation of his alleged injury, the Court holds he did
not come forward with any medical proof from which this Court may conclude he is
likely to prevail at a hearing on the merits.

IT IS, THEREFORE, ORDERED as follows:

   1. Mr. Hill's claim against Kroger and its workers' compensation carrier for the
       requested medical and temporary disability benefits is denied.

   2. This matter is set for an Initial (Scheduling) Hearing on December 12, 2016,
      at 10:00 a.m. Central Daylight Time.
   3.




                                   Judge Amber E. Luttrell
                                   Court of Workers' Compensation Claims




Initial (Scheduling) Hearing:


                                             10
       An Initial (Scheduling) Hearing has been set with Judge Amber Luttrell, Court
of Workers' Compensation Claims. You must call toll-free at 855-543-5039 to
participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation.


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.

  5. The parties, having the responsibility of ensuring a complete record on appeal,
     may request, from the Court Clerk, the audio recording of the hearing for the
     purpose of having a transcript prepared by a licensed court reporter and filing it
     with the Court Clerk within ten calendar days of the filing of the Expedited
     Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
     the evidence within ten calendar days of the filing of the Expedited Hearing
     Notice of Appeal. The statement of the evidence must convey a complete and

                                            11
   accurate account of what transpired in the Court of Workers' Compensation
   Claims and must be approved by the workers' compensation judge before the
   record is submitted to the Clerk of the Appeals Board.

6. If the appellant elects to file a position statement in support of the interlocutory
   appeal, the appellant shall file such position statement with the Court Clerk within
   five business days of the expiration of the time to file a transcript or statement of
   the evidence, specifying the issues presented for review and including any
   argument in support thereof. A party opposing the appeal shall file a response, if
   any, with the Court Clerk within five business days of the filing of the appellant's
   position statement. All position statements pertaining to an appeal of an
   interlocutory order should include: (1) a statement summarizing the facts of the
   case from the evidence admitted during the expedited hearing; (2) a statement
   summarizing the disposition of the case as a result of the expedited hearing; (3) a
   statement of the issue(s) presented for review; and (4) an argument, citing
   appropriate statutes, case law, or other authority.




                                        12
                                               APPENDIX

Exhibits:
   1. Employee's Affidavit
   2. Employer's First Report of Work Injury or Illness
   3. Notice ofDenial of Claim for Compensation
   4. Wage Statement
   5. Time Clock Record
   6. Medical Records of Memphis Orthopedic Group
   7. BMH-Memphis Work/School Excuse Letter
   8. Medical Records of Cunningham Physical Medicine Clinic
   9. Operative Note of Germantown Surgery Center
   10. MetLife Short Term Disability Approval Letters

Technical record: 5
   1. Petition for Benefit Determination
   2. Dispute Certification Notice
   3. Request for Expedited Hearing
   4. Employer's Position Statement
   5. Employee's Position Statement
   6. Pre-Hearing Brief of the Employer
   7. Supplemental and Amended Pre-Hearing Brief of the Employer




5
   The Court did not consider attachments to Technical Record filings unless admitted into evidence during the
Expedited Hearing. The Court considered factual statements in these filings or any attachments to them as
allegations unless established by the evidence.




                                                     13
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 10th day
of Octobe r , 2016.


              Name                   First Class    Via            Service sent to:
                                        Mail       Email
Rueben V. Hill,                           X           X      ruebenvhill@gmail.com
Self-Represented Employee                                    2715 Cherry Road, Apt.
                                                             1448
                                                             Memphis, TN 3 8118
S. Newton Anderson, Esq.,                            X       sna@spicerfirm.com
Attorney for Em_ployer




                                        ~m,~::::
                                         Court o     orkers' Compensation Claims




                                           14